Citation Nr: 1002210	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disability.  

2.  Entitlement to service connection for a gastrointestinal 
disability.  

3.  Entitlement to service connection for osteoarthritis, to 
include as secondary to a gastrointestinal disorder.  

4.  Entitlement to service connection for a muscle disorder, 
to include as secondary to a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and August 2004 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, found no new and 
material evidence had been submitted to reopen the Veteran's 
service connection claim for a gastrointestinal disability, 
and also denied service connection for osteoarthritis and a 
muscle disorder, to include as secondary to a 
gastrointestinal disability.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  His appeal was 
originally presented to the Board in October 2007, at which 
time it was remanded for additional development.  It has now 
been returned to the Board.  

The issues of service connection for a gastrointestinal 
disability, for osteoarthritis, and for a muscle disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a March 1983 decision, the RO denied the Veteran 
service connection for chronic diarrhea.  The Veteran did not 
appeal that decision and it became final.  

2.  Evidence submitted since the RO's March 1983 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the service connection claim for a gastrointestinal 
disability, and therefore raises a reasonable possibility of 
substantiating the issue on appeal.  


CONCLUSIONS OF LAW

1.  The March 1983 rating decision which denied the Veteran 
service connection for chronic diarrhea is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the March 1983 rating decision is 
new and material, and the Veteran's service connection claim 
for a gastrointestinal disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision to 
reopen the pending claim.  

The Veteran seeks to reopen a service connection claim for a 
gastrointestinal disability involving his bowels.  In a March 
1983 rating decision, the RO denied the Veteran service 
connection for chronic diarrhea.  Because he did not file a 
timely notice of disagreement regarding this determination, 
the March 1983 denial became final.  38 U.S.C.A. § 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen.  For the 
reasons to be discussed below, at least some of this evidence 
is new and material, and his claim may be reopened for 
consideration on the merits.  

In support of his claim, the Veteran has submitted additional 
evidence which suggests possible onset of a gastrointestinal 
disability, characterized by diarrhea, during military 
service.  These records include service treatment records 
indicating the Veteran was seen in October 1967 for a two-day 
history of nausea, vomiting, and diarrhea.  Gastroenteritis 
was diagnosed at that time, and he was afforded medication 
and rest.  More recently, the Veteran has submitted an 
October 2009 treatment record authored by a private 
physician, who wrote, based on a partial review of the 
Veteran's medical treatment records, that the Veteran's 
current gastrointestinal disabilities "became activated 
during his time within his active-duty military service."  
For the purposes of determining if reopening is warranted, 
this evidence is presumed credible.  See Duran, supra.  

This evidence is new, in that it was not previously submitted 
at the time of the March 1983 denial.  Additionally, the 
newly submitted evidence is not cumulative and redundant of 
evidence already of record, as it suggests that the Veteran 
sustained a gastrointestinal disability during his military 
service, which may have resulted in his current diagnoses of 
various gastrointestinal disabilities, including celiac 
disease, acid reflux disease, and gastroenteritis.  No such 
evidence was of record at the time of the prior denial, when 
the RO found no evidence of onset of a gastrointestinal 
disability during military service.  Next, because this 
evidence establishes a potential basis for in-service 
gastrointestinal disease resulting in a current and chronic 
gastrointestinal disorder, it is material, as it bears 
directly and substantially upon the specific matter under 
consideration.  Additionally, this evidence, by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim.  

The Board also observes that service treatment records 
submitted by the Veteran in March 2003 appear to be new, in 
that they were not of record in 1983.  In such situations, 
when relevant service treatment records are received 
following a VA decision on a claim, the claim may be 
reconsidered.  See 38 C.F.R. § 3.156(c)(2009).  

Based on the above, the Board finds the aforementioned 
additional evidence to be both new and material.  The Veteran 
having submitted new and material evidence, his service 
connection claim for a gastrointestinal disability must be 
reopened and considered on the merits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


ORDER

The Veteran having submitted new and material evidence, his 
service connection claim for a gastrointestinal disability is 
reopened.  


REMAND

The Veteran's service connection claim for a gastrointestinal 
disability having been reopened, it may now be considered on 
the merits.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that a Veteran's claim for service connection is 
properly understood as a claim for compensation for 
symptomatology regardless of how the symptomatology is 
diagnosed).  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

As noted above, the Veteran has submitted service treatment 
records which indicate he was seen two-day history of nausea, 
vomiting, and diarrhea.  Gastroenteritis was diagnosed at 
that time.  Thereafter, the Veteran had intermittent 
treatment for gastrointestinal complaints, including a 
hospitalization for diarrhea and related symptoms at a VA 
facility in 1983.  He has also stated he had recurrent 
diarrhea since service and, although he is a layperson, he is 
qualified to offer evidence regarding lay-observable 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Finally, he has a diagnosis of a current 
gastrointestinal disability, to include celiac disease, which 
at least one private physician has suggested began during 
military service.  In sum, the Veteran has presented 
sufficient evidence to necessitate a VA medical opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009).  

Finally, the Veteran has also perfected appeals of his 
service connection claims for osteoarthritis and for a muscle 
disability, both of which he claims as secondary to a 
gastrointestinal disability.  However, because these issues 
are inextricably intertwined with his service connection 
claim for a gastrointestinal disability, they will be 
deferred pending resolution of his primary service connection 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to 
an appropriate medical expert for the 
purpose of determining the etiology of any 
current gastrointestinal disability.  The 
Veteran need not be scheduled for 
examination unless such an examination is 
determined necessary by the examiner.  All 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
reviewing the Veteran's medical history, 
the examiner should identify any current 
gastrointestinal disabilities displayed by 
the Veteran.  For any current 
gastrointestinal disability identified, 
the examiner should state whether it is at 
least as likely as not that a current 
gastrointestinal disability had its onset 
during active military service, or is due 
to or the result of a disease or injury 
incurred therein.  The examiner should 
provide a complete rationale for all 
conclusions reached.  If the examiner 
determines that the requested opinion 
cannot be provided without resort to mere 
speculation than he or she discuss why 
such an opinion is not possible.

2.  Thereafter, undertake any additional 
development deemed appropriate, to include 
consideration of whether, based on the 
results of the VA opinion requested 
herein, whether additional medical 
development, to include a VA medical 
opinion, is required for the Veteran's 
service connection claims for 
osteoarthritis and for a muscle 
disability, both claimed as secondary to a 
gastrointestinal disability.  If the RO or 
AMC determines further VA examination is 
appropriate, such should be accomplished 
at this time.  

3.  After undertaking any additional 
development and giving the appellant full 
opportunity to supplement the record, 
adjudicate the Veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


